NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



In the Interest of C.M., a child.  )
___________________________________)
                                   )
A.H.,                              )
                                   )
               Appellant,          )
                                   )
v.                                 )                Case No. 2D18-2454
                                   )
DEPARTMENT OF CHILDREN AND         )
FAMILIES and GUARDIAN AD           )
LITEM PROGRAM,                     )
                                   )
               Appellees.          )
___________________________________)

Opinion filed November 2, 2018.

Appeal from the Circuit Court for Pinellas
County; Patrice Moore, Judge.

A.H., pro se.

Bernie McCabe, State Attorney, and Leslie
M. Layne, Assistant State Attorney,
Clearwater, for Appellee Department of
Children and Families.

Thomasina Moore and Laura J. Lee,
Tallahassee, for Appellee Guardian ad
Litem Program.


PER CURIAM.
               Affirmed. See N.S.H. v. Dep't of Children & Family Servs., 843 So. 2d 898

(Fla. 2003).


KELLY, VILLANTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                          -2-